By Judge William R. Shelton
This cause came to be heard upon defendant’s motion to consolidate the two above referenced cases. The parties have stipulated that these cases involve an automobile accident wherein the defendant, Michael Heintzelman, struck a car operated by Flora DeCastri in the rear end. Nichole DeCastri was a passenger in the car operated by Flora DeCastri.
Virginia law permits the trial court discretion in considering the consolidation of two or more related cases. In situations where several cases are pending before a Court, where the cases are of the same nature, arise from the same act or transaction, involve the same or like issues, depend substantially upon the same evidence, and where consolidation of the cases will not prejudice the substantial rights of any party, the trial court has inherent power to order that those cases be tried together. Clark v. Kimnach, 198 Va. 737 (1957).
Based on the pleadings filed by the parties and the representations by counsel during oral argument, the Court finds that both cases are *39of the same nature, that both cases arise from the same act, that both cases involve the same issues, and that both cases depend substantially upon the same evidence. Further, since the parties have stipulated the facts of the case and since the only issue remaining is one of damages, the Court finds that a consolidation of the two cases will not prejudice the substantial right of any party. Therefore, the defendant’s motion to consolidate the two cases is granted.